Citation Nr: 0516571	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of Department of Veterans Affairs (VA) benefits.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The veteran had recognized active service from November 1941 
to July 1942 and from April 1945 to June 1946.   The 
appellant seeks to establish that she is his surviving spouse 
for VA death benefits purposes.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision by the Manila, Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The appellant and the veteran married sometime between 
1935 and 1943.

2.  The appellant and the veteran separated sometime around 
1951 and remained separated until the veteran died in October 
2000; the separation was the result of infidelity by the 
appellant.   


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50, 3.205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  The appellant has been advised of VA's duties 
to notify and assist in the development of the claim.  An 
April 2003 letter (prior to the rating appealed) informed her 
of her and VA's responsibilities in claims development and of 
the type of evidence needed to substantiate her claim.  She 
was specifically informed of the information she needed to 
provide to establish that she qualified as a surviving 
spouse.  The September 2003 rating decision and a December 
2003 statement of the case notified her of applicable laws 
and regulations, of what the evidence showed, and why her 
claim was denied.  Also regarding notice content, while 
appellant was not advised verbatim to submit everything she 
had pertinent to her claim, the April 2003 letter explained 
the evidence necessary to substantiate her claim and then 
asked her to submit such evidence.  This was equivalent to 
advising her to submit everything she had pertinent to the 
claim.  There is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA obtained the veteran's 
service medical records, a certification of the veteran's 
service, the veteran's death certificate and records of 
private medical treatment he received.  VA also conducted 
field investigations in November 1998 and August 1999 
(addressed in an administrative decision on the subject in 
October 1999).  Appellant has not identified any additional 
evidence pertinent to her claim.  VA's assistance obligations 
are met.  No further assistance to appellant is required.  
She is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

The veteran's 1946 Affidavit For Philippine Army Personnel 
indicates that he was married to the appellant in 1935.  

In a January 1998 statement, appellant indicated that she 
believed she and the veteran were married in June 1943.

In a January 1998 affidavit, the veteran indicated that he 
was never legally married to the appellant.  

A report of a VA field investigation from November 1998 
presents pertinent testimony from the veteran, appellant, the 
veteran's subsequent live-in partner, [redacted] and the eldest 
daughter of the veteran, [redacted].  According to the veteran, 
he and appellant were married sometime in 1935 and lived 
together until 1948.  At that time they separated after he 
caught appellant having an affair with another man, [redacted].    

According to appellant, she and the veteran were legally 
married sometime in June 1943.  She separated from the 
veteran because he would gamble and lose all of his teacher's 
salary.  She denied that the reason for the separation was an 
affair with [redacted] and indicated that while she later began 
living with [redacted], this was not until after she and the 
veteran separated.

According to [redacted], she lived with both her parents until 
she was seven years old.  At that time, appellant left the 
veteran because he was a compulsive gambler.  Her mother then 
lived with [redacted].  

[redacted] indicated that the veteran and appellant were 
separated because appellant began living with [redacted].

A November 1998 certificate from the Office of the Civil 
Registrar in Guimba, the Philippines, indicates that records 
of marriages registered between 1901 and 1946 were totally 
destroyed.  

A November 1998 joint affidavit from friends of appellant and 
the veteran indicates that the affiants were present at the 
wedding of appellant and the veteran in June 1942. 

A report of a supplemental VA field investigation from August 
1999 presented pertinent testimony from the veteran, 
appellant, [redacted], the veteran's sister ([redacted]), a 
daughter of [redacted] and the veteran ([redacted]), the daughter of 
[redacted] and her first husband ([redacted]) and a long-time 
neighbor of the veteran and [redacted] ([redacted]).  The veteran 
indicated that soon before the separation he had been hearing 
rumors that appellant was having an affair with [redacted].  
After catching the two together, he immediately took his 
children to his parent's house.  The following day he came 
back to his and appellant's house and learned from the 
neighbors that appellant had already left with [redacted].

Appellant indicated that she had only been married once, to 
the veteran and that she decided to separate from him in July 
1950.  She also indicated that the veteran was not really a 
womanizer and that his relationship with [redacted] started six 
months after the separation.  Two years prior, [redacted]'s 
family had become their neighbors.  The veteran subsequently 
became jealous of [redacted] and was always accusing appellant 
of having an affair with [redacted].  In July 1950 appellant 
asked him if he had the money to pay a debt owed to [redacted]'s 
mother.  The veteran said no and became angry.  A heated 
argument ensued and the veteran again accused appellant of 
the affair.   Appellant left the house and stayed the night 
with a neighbor, [redacted].  The veteran took the three 
children to his parents' house.  The next day appellant went 
to her cousin's house in Manila.  Three weeks later, [redacted] 
followed her to Manila and they decided to live together.  

[redacted] indicated that the veteran only gambled as a 
recreation and did not exhaust all his earnings through 
gambling.  When [redacted] was seven, she would see appellant 
with [redacted] in the bedroom many times when the veteran was 
away.  When she asked appellant who [redacted] was, her mother 
simply indicated that he was a visiting relative.  One day, 
the veteran came into the house unexpectedly early and caught 
appellant in the bedroom with [redacted].  After this, the 
veteran decided to separate from appellant and took [redacted] 
and her two siblings to his parents' house.  Later, the 
veteran met [redacted] and more than a year after the separation, 
they started living together.  The veteran then brought 
[redacted] and her siblings to live with the veteran and [redacted].  
[redacted] indicated that [redacted] took care of them and considered 
them her own children.  When [redacted] was in her teens, 
appellant admitted to her that she was at fault in the 
separation.  [redacted] indicated that she had earlier said that 
the separation was her father's fault because she did not 
receive any money from him after he received a lump sum 
payment from the VA.

[redacted], [redacted] and [redacted] indicated that they had heard 
from various family members that the separation occurred as a 
result of appellant's affair.  [redacted] also indicated that 
appellant was at fault in the separation due to her 
unfaithfulness and that the community elders knew about this.  

In administrative decisions in October 1999 and June 2001, 
the RO found that neither appellant nor [redacted] could be 
considered the veteran's legal spouse for VA purposes.   
Appellant was disqualified because the RO determined that she 
was not without fault in the separation since the evidence 
indicated that her affair with [redacted] caused the separation.

In an October 2000 joint affidavit submitted by appellant, 
former neighbors of the appellant and the veteran indicated 
that the separation was caused by the veteran's marital 
infidelity and compulsive gambling.  Because of the gambling, 
appellant was forced to find another man to rescue her from 
acute starvation.  

The veteran's death certificate shows that he died in October 
2000.  The immediate cause of death was cardiopulmonary 
arrest and the antecedent cause was cardiovascular disease.

In a July 2003 affidavit submitted by appellant, an apparent 
relative of the veteran on his mother's side indicated that 
the veteran left appellant for another woman and never 
returned and that he had been a gambler and womanizer.  He 
knew this because he played mahjong and "kwaho" with the 
veteran.  

In a May 2003 statement, the appellant indicated that the 
veteran left her to live with [redacted] in June 1951 after a 
quarrel where appellant confronted him for not using his 
salary to support her and the children and for gambling and 
womanizing.  The veteran's desertion forced her to look for 
someone else ([redacted]) to support her.  

In her September 2003 Notice of Disagreement, appellant 
indicated that she was desperate to support her three minor 
children after the veteran left and that [redacted] was willing 
to assume the paternal responsibility.  

In her December 2003 Form 9, appellant indicated that certain 
unscrupulous individuals influenced [redacted] to testify against 
her.  

Analysis

Certain VA death benefits, including death pension, death 
compensation, and Dependency and Indemnity Compensation (DIC) 
are payable to a veteran's surviving spouse.  38 U.S.C.A. §§ 
1310, 1541.

The term "surviving spouse" means a person who was the spouse 
of a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  Additionally, the law provides 
that a spouse is a person whose marriage to the veteran meets 
the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  
For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason, which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section. 38 C.F.R. § 3.53.

In addition, the United States Court of Appeals for Veterans 
Claims ("the Court") has held that 38 U.S.C.A. § 101(3) and 
38 C.F.R. § 3.50(b)(1) have set forth a two-part test to 
determine whether a spouse can be deemed to have continuously 
cohabited with a veteran even if a separation has occurred.  
Gregory v. Brown, 5 Vet. App. 108 (1993).  First, the spouse 
must be free of fault in the initial separation.  Second, the 
separation must have been procured by the veteran or due to 
his misconduct.  The Court found that the "without fault" 
requirement of the law was not a continuing one.  Rather, the 
finding of fault or without fault is to be determined on the 
basis of an analysis of the conduct at the time of 
separation.  See 38 C.F.R. § 3.53(a).

The evidence of record reasonably establishes that appellant 
and the veteran were legally married as both the veteran and 
appellant indicated they were married and the record contains 
an affidavit of eyewitnesses to the ceremony.  See 38 C.F.R. 
§ 3.205, listing the types of evidence that can be used to 
prove marriage.  However, they separated, and given the 
testimony of the veteran and [redacted], the appellant's 
contention that she was not at fault for the separation is 
not credible.  [redacted]'s most recent testimony provides 
specific eyewitness corroboration of the veteran's contention 
that the separation occurred after he discovered that 
appellant was having an affair with [redacted].  Appellant has 
not produced any evidence of this level of specificity to 
support her contention that the separation occurred after she 
confronted the veteran over gambling and womanizing and the 
veteran left to live with [redacted].  She has merely presented 
general assertions by friends and relatives regarding the 
reasons for the physical separation.  

Also, the appellant herself has provided contradictory 
testimony regarding the veteran's womanizing and his 
subsequent relationship with [redacted].  In August 1999 she 
indicated that he was not really a womanizer and that his 
relationship with [redacted] started six months after the 
separation.  However, in May 2003 she stated that she 
confronted the veteran for gambling and womanizing in June 
1951 and that he then left her to immediately live with 
[redacted].  Additionally, appellant's allegation that she only 
began living with [redacted] to provide support for the children 
of her and the veteran does not appear credible given 
[redacted]'s testimony that she and her siblings went to live 
with the veteran's parents immediately after the separation 
and then went to live with the veteran and [redacted], and that 
[redacted] cared for them as if they were her own children.  
Appellant herself indicated in her May 2003 statement that 
the children lived most often with the veteran's parents 
rather than with her and [redacted].  Such does not appear 
consistent with her deciding to live with [redacted] for the 
sole purpose of providing support for her children.     

While [redacted] had earlier testified that her father (the 
veteran) was at fault in the separation, this earlier 
testimony was of the same general nature as the account of 
the appellant and her supporting affiants.  It does not 
provide a specific detailed description of the events that 
caused the separation but simply indicates that appellant 
decided to leave the veteran because he was a compulsive 
gambler.  The record contains no evidence that the veteran 
encountered any gambling problems after his separation from 
appellant (he was apparently able to provide support for his 
three existing children and the five children he had with 
[redacted]).  Furthermore (and quite probative in this matter) 
[redacted] later repudiated her original testimony. The Board 
finds that it is more likely that [redacted]'s revised testimony 
is the accurate account of the events surrounding the 
separation.  Although appellant alleges that [redacted] was 
influenced by some unnamed "unscrupulous individuals", the 
record contains no evidence of any such influence or of any 
benefit that would flow to [redacted] by providing testimony 
against her mother's position.

Since the evidence shows that appellant was at fault in the 
separation, she is barred from qualifying as the surviving 
spouse and the analysis need not proceed further.  However, 
it is noteworthy that appellant's subsequent live-in 
relationship with [redacted] may provide an additional bar to 
such recognition.  Appellant has clearly indicated that she 
lived with [redacted] from the time of the separation in 1950 or 
1951 until he died in August 1973 and that they had four 
children together.  Appellant also indicated that the veteran 
asked her to reconcile soon after the separation and she 
declined the offer as she was already living with [redacted].  
This pattern of behavior shows that after the separation, 
appellant effectively became the spouse of [redacted].  However, 
since the investigation in this case did not specifically 
address whether appellant "held herself out to the community 
as the spouse of [redacted]" and resolution of this point is 
unnecessary, the Board will not make a specific finding now 
as to whether the live-in relationship with [redacted] provides 
an additional bar to surviving spouse recognition.      

Given that the evidence of record shows that appellant was at 
fault for the separation, she may not be recognized as the 
veteran's surviving spouse.    





ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA death benefits purposes is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


